DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claims 1, 15, 20, 37, 39-41, 43-44, 46 are objected to because of the following informalities:  
In claims 1, 15 and 20, “identifying motor preparation on the part of the user” should be changed to “identifying motor preparation on the body part of the user” to correct a lack of antecedent basis in the claims.

In claim 37, line 4, “…based on the identification of the user as looking at the location” should be changed to “…based on the identification of the user [[as]] looking at the location”

In claim 39, line 2, “one of the user’s hands” should be changed to “one of a user’s hands” to correct a lack of antecedent basis in the claim.

In claim 40, “the UI being usable to configure one or more settings of the device, the UI comprising” should be changed to “the GUI being usable to configure one or more settings of the device, the GUI comprising…” to correct a lack of antecedent basis in the claim.

In claim 41, line 2, “…the content appear adjacent to the user’s line of sight…” should be changed to “…the content appear adjacent to a user’s line of sight…” to correct a lack of antecedent basis in the claim.

In claim 43, line 2, “one of the user’s hands” should be changed to “one of a user’s hands” to correct a lack of antecedent basis in the claim.

In claim 44, line 4, “…the content appear adjacent to the user’s line of sight…” should be changed to “…the content appear adjacent to a user’s line of sight…” to correct a lack of antecedent basis in the claim.

In claim 46, line 2, “one of the user’s hands” should be changed to “one of a user’s hands” to correct a lack of antecedent basis in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 15, 20, 39, 43 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identify one or more of an orientation of at least one body part of a user and a location of at least one body part of the user; identify motor preparation on the part of the user; and based on the identifications, present content on the at least one display at a display location” these claim limitations as a whole recite metal process, in which the concepts would be performed in human mind. Mental processes are found to be one of the guidance determining an abstract idea. The claim limitations as recited identify where user is looking, the orientation of the user and display content based on the determination i.e. user can have an electronic device and display content. This judicial exception is not integrated into a practical application because the claims do not further recite additional steps which distinguishes the conventional display device from another. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 39, 43, 46 are also directed to an abstract idea without significantly more because the claims recite “wherein the motor preparation relates to movement of one of the user’s hands”. In combination with the limitations recited in the independent claims as discussed above, do not amount significantly more than the judicial exception since moving one’s hands is also a mental process. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. However, dependent claims 7-8, 19, 21, 29-30, 36-38, 40-42, 44-45 provide additional steps that amount significantly more than the abstract idea. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15, 19-21, 29-30, 36-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US Publication Number 2017/0168566 A1, hereinafter “Osterhout”).

(1) regarding claim 1:
As shown in fig. 1, Osterhout disclosed a device (para. [0222], note that FIG. 1, an illustrative embodiment of the augmented reality eyepiece 100), comprising: 
at least one processor (para. [0283], note that the digital signal processor (DSP) may be programmed and/or configured to receive video feed information and configure the video feed to drive whatever type of image source is being used with the optical display 210); 
at least one display accessible to the at least one processor, and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (para. [0283], note that the DSP may include a bus or other communication mechanism for communicating information, and an internal processor coupled with the bus for processing the information. The DSP may include a memory, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), and synchronous DRAM (SDRAM)), coupled to the bus for storing information and instructions to be executed): 
identify one or more of an orientation of at least one body part of a user and a location of at least one body part of the user (para. [0454], note that the eyepiece may be able to determine where the user is gazing, or the motion of the user's eye, by tracking the eye through reflected light off the user's eye. This information may then be used to help correlate the user's line of sight with respect to the projected image, a camera view, the external environment, and the like, and used in control techniques as described herein);
identify motor preparation on the part of the user (para. [0436], note that for instance, the worn device 1500 may transmit commands through physical interfaces (e.g. a button 1502, scroll wheel 1504), and the virtual computer mouse 1500A may be able interpret commands though detecting motion and actions of the user's thumb, fist, hand, and the like). 
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on the identifications, present content on the at least one display at a display location.
However, Osterhout disclosed based on the identifications, present content on the at least one display at a display location (para. [0514], note that the augmented reality device also includes telecommunications capabilities, so the technician also has the ability to call on others to assist if there is some complication or unexpected difficulty with the task. This educational aspect of the present disclosure is not limited to maintenance and repair. Also see para. [0436], note that the mouse's motion translates into the motion of a cursor on a display, which allows for fine control of a graphical user interface).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the identifications, present content on the at least one display at a display location. The suggestion/motivation for doing so would have been in order to provide an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece may further include event and sensor triggered interface to external devices (para. [0094]). Therefore, it would have been obvious for Osterhout to obtain the invention as specified in claim 1.

(2) regarding claim 7:
Osterhout further disclosed the device of claim 1, wherein the identification of one or more of the orientation of at least one body part of the user and the location of at least one body part of the user comprises an identification of a current location of a hand of the user (para. [0436], note that sensors and actuators may be attached to the user's hand by way of a wrap, ring, pad, glove, and the like. As such, the eyepiece virtual mouse may allow the user to translate motions of the hand into motion of the cursor on the eyepiece display, where `motions` may include slow movements, rapid motions, jerky motions, position, change in position, and the like, and may allow users to work in three dimensions, without the need for a physical surface, and including some or all of the six degrees of freedom), and wherein the instructions are executable by the at least one processor to: 
identify movement of the hand in a particular direction (para. [0048], note that the eyepiece may further include a hand motion sensing device for tracking hand gestures within a field of view of the eyepiece to provide control instructions to the eyepiece); and 
present the first content on the at least one display at a display location that is in a direction, in at least two of three dimensions, of the movement of the hand relative to the current location of the hand (para. [0044], note that the eyepiece may further include a control device worn on a hand of the user, including at least one control component actuated by a digit of a hand of the user, and providing a control command from the actuation of the at least one control component to the processor as a command instruction. The command instruction may be directed to the manipulation of content for display to the user).

(3) regarding claim 8:
Osterhout further disclosed the device of claim 1, wherein the device comprises a handset (para. [0087], note that a head-mounted camera and eye-gaze detection system may detects an eye movement as input).

(4) regarding claim 15:
Osterhout further disclosed a method (shown in fig 1), comprising:
determining, using an electronic device, an attention center for a user that corresponds to at least a portion of a real-world environment (para. [0455], note that [0455] In another example of how eye gaze direction of the user and associated control may be applied involves placement (by the eyepiece) and optional selection (by the user) of a visual indicator in the user's peripheral vision, such as in order to reduce clutter in the narrow portion of the user's visual field around the gaze direction where the eye's highest visual input resides); 
identifying motor preparation on the part of the user (para. [0436], note that For instance, the worn device 1500 may transmit commands through physical interfaces (e.g. a button 1502, scroll wheel 1504), and the virtual computer mouse 1500A may be able interpret commands though detecting motion and actions of the user's thumb, fist, hand, and the like). 
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on identifying and determining, presenting, on the at least one display, content at a display location determined based on the attention center for the user.
However, Osterhout disclosed based on identifying and determining, presenting, on the at least one display, content at a display location determined based on the attention center for the user (para. [0514], note that the augmented reality device also includes telecommunications capabilities, so the technician also has the ability to call on others to assist if there is some complication or unexpected difficulty with the task. This educational aspect of the present disclosure is not limited to maintenance and repair. Also see para. [0436], note that the mouse's motion translates into the motion of a cursor on a display, which allows for fine control of a graphical user interface).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on identifying and determining, presenting, on the at least one display, content at a display location determined based on the attention center for the user. The suggestion/motivation for doing so would have been in order to provide an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece may further include event and sensor triggered interface to external devices (para. [0094]). Therefore, it would have been obvious for Osterhout to obtain the invention as specified in claim 15.

(5) regarding claim 19:
Osterhout further disclosed the method of Claim 15, wherein the electronic device comprises a headset, wherein the at least one display comprises an at least partially transparent display of the headset (100, fig. 1, head-mounted display), and wherein the method comprises: 
presenting, on the at least partially transparent display, the content at a display location adjacent to where the user’s line of sight to the attention center would intersect the at least partially transparent display should the user look at the attention center through the at least partially transparent display (para. [0444], note that the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user. From this, the system may be able to extrapolate the position information of the environmental feature, such as to provide the location information to the user, to overlay the position of the environmental information onto a 2D or 3D map, to further associate the established position information to correlate that position information to secondary information about that location).

(6) regarding claim 20:
Osterhout further disclosed a computer readable storage medium (CRSM) that is not a transitory signal (para. [0221], note that a processor, which may include a memory and an operating system, may control the LED light source and the optical display), the computer readable storage medium comprising instructions executed by at least one processor to:
determine an attention center of a user that corresponds to at least a portion of a real-world environment (para. [0455], note that [0455] In another example of how eye gaze direction of the user and associated control may be applied involves placement (by the eyepiece) and optional selection (by the user) of a visual indicator in the user's peripheral vision, such as in order to reduce clutter in the narrow portion of the user's visual field around the gaze direction where the eye's highest visual input reside); identify motor preparation on the part of the user (para. [0436], note that For instance, the worn device 1500 may transmit commands through physical interfaces (e.g. a button 1502, scroll wheel 1504), and the virtual computer mouse 1500A may be able interpret commands though detecting motion and actions of the user's thumb, fist, hand, and the like). 
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on the determination and the identification, present, on at least one display, content at a display location determined based on the attention center.
However, Osterhout disclosed based on the determination and the identification, present, on at least one display, content at a display location determined based on the attention center (para. [0514], note that the augmented reality device also includes telecommunications capabilities, so the technician also has the ability to call on others to assist if there is some complication or unexpected difficulty with the task. This educational aspect of the present disclosure is not limited to maintenance and repair. Also see para. [0436], note that the mouse's motion translates into the motion of a cursor on a display, which allows for fine control of a graphical user interface).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the determination and the identification, present, on at least one display, content at a display location determined based on the attention center. The suggestion/motivation for doing so would have been in order to provide an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece may further include event and sensor triggered interface to external devices (para. [0094]). Therefore, it would have been obvious for Osterhout to obtain the invention as specified in claim 20.

	(7) regarding claim 21:
	Osterhout further disclosed the CRSM of claim 20, wherein the attention center comprises a portion of a real-world object but not all of the real-world object, the portion being engageable by the user to move the real-world object in the real world (para. [0459], note that the eyepiece may be able to interpret commands through a combination of where the wearer is looking and an action by the wearer (e.g. blinking, touching an interface device, movement of a position sense device, and the like), wherein the portion of the real-world object is a handle of the real-world object, the real-world object being an object other than the user (para. [415], para. [0459], note that the sense device may have a force sensor, pressure sensor, and the like, such as for detecting when the sense device comes in contact with an object). 

	(8) regarding claim 29:
Osterhout further disclosed the device of Claim 1, wherein the device comprises a headset and wherein the at least one display comprises an at least partially transparent display through which a user can view real-world objects while wearing the headset (para. [0221], note that the eyepiece may include projection optics suitable to project an image onto a see-through or translucent lens, enabling the wearer of the eyepiece to view the surrounding environment as well as the displayed image); and 
wherein the instructions are executable by the at least one processor to: 
identify an object being looked at by the user (para. [0459], note that there may be a camera on the eyepiece that views back to the wearer's eye(s), where eye movements or actions may be interpreted as command information, such as through blinking, repetitive blinking, blink count, blink rate, eye open-closed, gaze tracking); 
identify a portion of the object to be physically engaged by the user, the portion of the object not establishing the entirety of the object (para. [0459], note that eye control may enable the viewer to focus on a certain point on the displayed image from the eyepiece, and because the camera may be able to correlate the viewing direction of the eye to a point on the display, the eyepiece may be able to interpret commands through a combination of where the wearer is looking and an action by the wearer); and 
present the first content on the at least partially transparent display at a display location adjacent to where the user’s line of sight to the portion of the object would intersect the at least partially transparent display should the user look at the portion of the object through the at least partially transparent display, wherein the portion of the object is a handle of the object not establishing the entirety of the object and not establishing a portion of the user (para. [0477], note that the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use. Also see para. [0459]). 

(9) regarding claim 30:
Osterhout further disclosed the method of Claim 15, wherein the attention center is a handle of a real-world object, the handle being engageable by the user to control movement of the real-world object, the real-world object being an object other than the electronic device itself and being an object other than a body part of the user (para. [0795], note that a soldier may place the eyepiece into an activity state such as for military staging, readiness, action, debrief, and the like, and as feedback to being placed into the activity state the soldier receives a display of information pertaining to the entered state. For instance, a soldier enters into a staging state for a mission, where the eyepiece fetches information from a remote server as part of the tasks the soldier has to complete during staging, including securing equipment, additional training, and the like).

(10) regarding claim 36:
Osterhout further disclosed the device of Claim 1, wherein the instructions are executable to: 
predict a task to be performed by the user based on the identification of motor preparation (para. [0561], note that the eyepiece may utilize past data taken by the user to inform or remind the user of what they did before, or alternatively, the eyepiece may utilize the data to predict what eyepiece functions and applications the user may need based on past collected experiences. Also see para. [0437]); and
present the content at the display location so that the content appears adjacent to the user’s line of sight to a real-world location at which the task is predicted to be performed (para. [0561], note that in this way, the eyepiece may act as an automated assistant to the user, for example, launching applications at the usual time the user launches them, turning off augmented reality and the GPS when nearing a location or entering a building, streaming in music when the user enters the gym, and the like).

(11) regarding claim 37:
Osterhout further disclosed the device of claim 36, wherein the instructions are executable to: 
identify that the user is looking at the real-world location (para. [0561], note that a user may be visiting a city, and waiting for a train on a platform, and the eyepiece of the user accesses the collective behavior database to determine what other users have done while waiting for the train, such as getting directions, searching for points of interest, listening to certain music, looking up the train schedule, contacting the city website for travel information, connecting to social networking sites for entertainment in the area, and the like); and 
present the content at the display location based on the real-world location at which the task is predicted to be performed and based on the identification of the user as looking at the location (para. [0561], note that in this way, the eyepiece may be able to provide the user with an automated assistant with the benefit of many different user experiences. In embodiments, the learned behavior may be used to develop preference profiles, recommendations, advertisement targeting, social network contacts, behavior profiles for the user or groups of users, and the like, for/to the user).

(12) regarding claim 38:
Osterhout further disclosed the device of Claim 36, wherein the instructions are executable to: use artificial intelligence software to predict the task to be performed based on the identification of motor preparation (para. [0774], note that the nod of the soldier may then be interpreted by processing facilities of the eyepiece as a change command, the command transmitted to the audio system controller, and the graphical user interface for the communications device showing the change. Further, certain nods/body motions may be interpreted as specific commands to be transmitted such that the eyepiece sends a pre-established communication without the soldier needing to be audible. Also see para. [0943]).

(13) regarding claim 39:
Osterhout further disclosed the device of Claim 1, wherein the motor preparation relates to movement of one of the user’s hands (para. [0777], note that the soldier wearing the eyepiece may be instrumented with a sensor set for the control of a military drone, such as with motion sensor inputs to control motion of the drone, hand recognition control for manipulation of control features of the drone (e.g. such as through a graphical user interface displayed through the eyepiece)).

(14) regarding claim 40:
Osterhout further disclosed the device of Claim 1, wherein the instructions are executable to: present a settings graphical user interface (GUI) on a display, the UI being usable to configure one or more settings of the device (para. [0075], note that an interactive head-mounted eyepiece may include an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content), the UI comprising an option that is selectable to enable a setting for the device to subsequently perform respective identifications of motor preparation and respective presentations of contents based on the respective identifications of motor preparation (para. [0086], note that when the event is detected by the eyepiece application, a command and control interface for command and control of an external application resident on the external device may be presented in the eyepiece, wherein the command and control interface may accept input from at least one of the sensor and user action capture device and where the command and control interface may present feedback from the external application in the eyepiece. Also see para. [0430], note that control signals from the tactile interface (such as the ring tactile interface 1500) may be provided with a wired or wireless interface to the eyepiece, where the user is able to conveniently supply control inputs, such as with their hand, thumb, finger, and the like. For example, the user may be able to articulate the controls with their thumb, where the ring is worn on the user's index finger).

(15) regarding claim 41:
Osterhout further disclosed the method of Claim 15, comprising:
predicting a task to be performed based on the identifying of motor preparation (para. [0561], note that the eyepiece may utilize past data taken by the user to inform or remind the user of what they did before, or alternatively, the eyepiece may utilize the data to predict what eyepiece functions and applications the user may need based on past collected experiences. Also see para. [0437]); and
presenting the content at the display location so that the content appears adjacent to the user’s line of sight to a real-world location at which the task is predicted to be performed (para. [0561], note that in this way, the eyepiece may act as an automated assistant to the user, for example, launching applications at the usual time the user launches them, turning off augmented reality and the GPS when nearing a location or entering a building, streaming in music when the user enters the gym, and the like).

(16) regarding claim 42:
Osterhout further disclosed the method of Claim 41, comprising: using artificial intelligence software to predict the task to be performed based on the identifying of motor preparation (para. [0774], note that the nod of the soldier may then be interpreted by processing facilities of the eyepiece as a change command, the command transmitted to the audio system controller, and the graphical user interface for the communications device showing the change. Further, certain nods/body motions may be interpreted as specific commands to be transmitted such that the eyepiece sends a pre-established communication without the soldier needing to be audible. Also see para. [0943]).

(17) regarding claim 43:
Osterhout further disclosed the method of Claim 15, wherein the motor preparation relates to movement of one of the user’s hands (para. [0777], note that the soldier wearing the eyepiece may be instrumented with a sensor set for the control of a military drone, such as with motion sensor inputs to control motion of the drone, hand recognition control for manipulation of control features of the drone (e.g. such as through a graphical user interface displayed through the eyepiece)).

(18) regarding claim 44:
Osterhout further disclosed the CRSM of Claim 20, wherein the instructions are executable to: predict a task to be performed by the user based on the identification of motor preparation (para. [0561], note that the eyepiece may utilize past data taken by the user to inform or remind the user of what they did before, or alternatively, the eyepiece may utilize the data to predict what eyepiece functions and applications the user may need based on past collected experiences. Also see para. [0437]); and 
present the content at the display location so that the content appears adjacent to the user’s line of sight to a real-world location at which the task is predicted to be performed (para. [0561], note that in this way, the eyepiece may act as an automated assistant to the user, for example, launching applications at the usual time the user launches them, turning off augmented reality and the GPS when nearing a location or entering a building, streaming in music when the user enters the gym, and the like).

(19) regarding claim 45:
Osterhout further disclosed the CRSM of Claim 44, wherein the instructions are executable to: use artificial intelligence software to predict the task to be performed based on the identification of motor preparation (para. [0774], note that the nod of the soldier may then be interpreted by processing facilities of the eyepiece as a change command, the command transmitted to the audio system controller, and the graphical user interface for the communications device showing the change. Further, certain nods/body motions may be interpreted as specific commands to be transmitted such that the eyepiece sends a pre-established communication without the soldier needing to be audible).

(20) regarding claim 46:
Osterhout further disclosed the CRSM of Claim 20, wherein the motor preparation relates to movement of one of the user’s hands (para. [0777], note that the soldier wearing the eyepiece may be instrumented with a sensor set for the control of a military drone, such as with motion sensor inputs to control motion of the drone, hand recognition control for manipulation of control features of the drone (e.g. such as through a graphical user interface displayed through the eyepiece)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bennett et al. (US Publication Number 2019/0236842 A1) disclosed authoring and presenting 3D presentation in augmented reality.

Ghatak et al. (US Publication Number 2019/0295320 A1) disclosed mixed reality in which real imagery of a physical environment is combined with virtual imagery rendered by a computing device to visually augment the physical environment and enhance the range of possible user experiences.

Klein et al. (US Patent Number 10,732,826 B2) disclosed dynamic device interaction adaptation based on user engagement.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674